Citation Nr: 1118764	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  03-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for diabetes mellitus with diabetic retinopathy.

2.  Entitlement to a disability rating higher than 40 percent for prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was before the Board in December 2008 when it was remanded for additional development.


REMAND

The Veteran is service connected for diabetes mellitus with diabetic retinopathy.  In this regard, the regulations provide that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The Veteran is also service connected for prostate cancer residuals.  Malignant neoplasms of the genitourinary system (to include prostate cancer) are rated 100 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  The note following provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.

The December 2008 Remand directed the RO to arrange for the Veteran to be examined to determine the current severity of his service-connected diabetes mellitus and prostate cancer residuals.  In pertinent part, the examiner was to specifically address whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as a result of his diabetes.  The examiner was to indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  In addition, the examiner was to specifically identify the manifestations of and functional impairment resulting from the Veteran's retinopathy.  With respect to prostate cancer residuals, the examiner was to elicit from the Veteran all complaints pertaining to the claimed residuals, and provide pertinent objective findings.  The examiner was to specifically address whether there has been any local recurrence or metastasis of prostate cancer.

In written argument dated in March 2011 the Veteran's representative argued that the Veteran had not yet been scheduled for VA examinations as directed by the December 2008 Remand.  Review of the claims files reveals that the Veteran did in fact undergo VA examinations in May 2009; however, the development requested was not completed by the VA examiners.  

Specifically, with regard to service-connected diabetes mellitus, no manifestations of and functional impairment resulting from the Veteran's retinopathy were identified.  (The most recent findings regarding retinopathy are from April 2008, prior to the Board's December 2008 Remand.)  Moreover, it is not clear from the examination report whether a physician has ordered a restricted diet for the Veteran.  An examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The information requested in the December 2008 Remand (as noted above) that was not provided is necessary for the rating of diabetes mellitus.

With regard to service-connected prostate cancer residuals, the examiner stated that there was the "suspicion" of metastatic spread of prostate cancer.  Although a CT scan in 2007 was negative, a body scan showed, "marked increase in activity in the right midfoot of uncertain origin . . . ."  This opinion is inconclusive and therefore inadequate for rating purposes.  The information requested in the December 2008 Remand (as noted above) that was not provided is necessary for the rating of prostate cancer residuals.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has no recourse but to REMAND the case for the following action:

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should send the Veteran a letter requesting him to provide any outstanding medical records pertaining to treatment or evaluation of his diabetes with retinopathy and prostate cancer residuals during the period of the claims, or the identifying information and any necessary authorization to enable VA to obtain such records on his behalf.

2.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified but not provided by the Veteran.  If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  Then, the Veteran should be afforded an examination or examinations by a physician or physicians with appropriate expertise to determine the current degree of severity of his service-connected diabetes mellitus with retinopathy and prostate cancer residuals.  The claims folders must be made available to and reviewed by the examiner(s).  All indicated studies should be performed.

With respect to diabetes, the appropriate examiner should specifically address whether the Veteran requires insulin, a restricted diet, and/or regulation of activities as a result of his diabetes.  The examiner should indicate whether the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  The appropriate examiner should specifically identify the manifestations of and functional impairment resulting from the Veteran's retinopathy.  

With respect to prostate cancer residuals, the appropriate examiner should elicit from the Veteran all complaints pertaining to the claimed residuals, and should provide pertinent objective findings.  The examiner should specifically address whether there has been any local recurrence or metastasis of prostate cancer.  The examiner should also address whether there is continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials.  If so, the examiner should describe the frequency that such absorbent materials must be changed, i.e., the number of times per day.  The examiner should specifically indicate whether the Veteran's prostate cancer residuals result in: renal dysfunction, manifested by constant albuminuria with some edema or definite decrease in kidney dysfunction; or persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

The examiner(s) should also provide an opinion concerning the impact of the service-connected diabetes and prostate cancer residuals on the Veteran's ability to work.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If either benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified; but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


